Curia.

This is properly a town charge. The services were rendered in behalf of the town, who wished to avoid the expense of maintaining the pauper, by sending him to another town in this state, where he was settled. Suppose the case had come to an appeal, the town must have carried it on at their own expense, and they ought equally to pay all the other expenses incident to a removal, for their particular benefit. (a)
Rule discharged.

 Vid. sess. 36, ch. 78, s. 9,1 R. L. 282, where the constable’s chart ges for transporting a pauper, under an order, are made a county charge.